

Exhibit 10.39




        
QUIDEL CORPORATION
ID: 94-2573850
12544 High Bluff Drive, Suite 200
San Diego, CA 92130
Notice of Grant of Nonqualified Stock Options and Option Agreement
        
Name    Option Number:    
Address    Plan:    2018


        


Effective ______________, you have been granted a Nonqualified Stock Option to
buy ________ shares of Common Stock of Quidel Corporation (the “Company”) at
$_____ per share, pursuant to Section 6.1 of the Quidel Corporation 2018 Equity
Incentive Plan (the “Plan”).


The total exercise price of the shares granted is $_______.


The shares of Common Stock subject to this Option will become fully vested on
the date(s) shown.




Shares
Vest Type
Full Vest
Expiration
 
On Vest Date
 
 
 
On Vest Date
 
 
 
On Vest Date
 
 

                    


By your signature and the Company's signature below, you and the Company agree
that these Options are granted under and governed by the terms and conditions of
the Plan and this Notice of Grant and Option Agreement, all of which are
attached and made a part of this document. Capitalized terms not explicitly
defined in this Notice of Grant and Option Agreement but defined in the Plan
shall have the same definitions as in the Plan.
                


DocuSigned by:
        
Date


QUIDEL CORPORATION
                
Date


Date:    
Time:    



